AO 245B (CASDRev. 02118) Judgment in a Criminal Case for Revocations
                                                                                                    FILED
                                                                                                        NOV 2 S ZU1H
                                    UNITED STATES DISTRICT ~'                               rOliTRT
                                                                                                 CLERK. U.S. DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIf( ~ :m.ql'JtlERN DISTRICT OF CAUFORNIA
                                                                                            BY                           DEPUTY
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1,1987)
                               V.
    ESTEBAN FRANCISCO ANGELES-PACHECO (1) 

                                                                         Case Number:        17CR2058-GPC 


                                                                      CHLOE DILLON, FEDERAL DEFENDERS, INC.
                                                                      Defendant's Attomey
REGISTRA TION NO.              47340298
Do
THE DEFENDANT:
rgJ admitted guilt to violation of allegation(s) No.        1

D    was found guilty in violation of allegation(s) No.                                                  after denial of guilty. 

                                                          --------------------------
Accordin2Jy, the court has adjudicated that the defendant is guilty of the following allegation(s): 


Allegation Number                 Nature of Violation 

            1                     Committed a federal, state, or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notifY the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      November 27.2018
                                                                      Date ofImposition of Sentence


                                                                            a{kV
                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                       17CR2058-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                ESTEBAN FRANCISCO ANGELES-PACHECO (I)                                   Judgment - Page 2 of2
CASE NUMBER:              17CR2058-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 TWELVE (12) MONTHS TO RUN CONCURRENT TO CASE 18CR3464-GPC.




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 cgj   The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region (Central California or specifically Taft).




       The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
             at                            A.M.              on
                -----------------
             as notified by the United States Marshal.
                                                                  ------------------------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       D     on or before
       D     as notified by the United States MarshaL
             as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

       Defendant delivered on
                                ------------------------- to ------------------------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      17CR2058-GPC
